Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims I-3,8,29, drawn to a placental product comprising a chorionic membrane with viable therapeutic cells that are free of CD14 macrophages, classified in C12N 2502/025.
II. Claims 37, drawn to a placental product with a cryopreservation medium and a chorionic membrane, classified in C12N 5/0606.
III. Claims 76, drawn to a placental product with a chorionic membrane and a cryopreservation medium where the chorionic membrane comprises a reticular layer and a stromal layer and is substantially free of vascularized tissue, classified in A01N 1/0221.
IV. Claim 95, drawn to a placental product with large amounts of viable mesenchymal stem cells.  This claim depends from claim 36 which has since been cancelled, classified in A61K 35/28.
V. Claim 97, drawn to a placental product with a large amount of viable fibroblast cells.  This claim depends from claim 97 which has since been cancelled, classified in C12N 5/063.
. Claim 103, drawn to a method of ligament or tendon surgery, classified in A61B/00.
VII. Claim 110, drawn to a method of tissue grafting comprising applying the placental product to a tissue graft, classified in A61L27/3604.
VIII. Claims 99,114, drawn to a method of inhibiting fibrosis or adhesion at a wound site, classified in A61P 17/02.
IX. Claims 99,118, drawn to a method of promoting migration or proliferation of at least one cell type in a wound of a subject, classified in A61K 38/57.
X. Claim 119, drawn to a method of reorganizing extracellular matrix in a subject classified in A61P 43/00.
XI. Claims 99,120, drawn to a method of providing at least one factor to a wound of a subject, classified in C12N 2501/115.
XII. Claim 121, drawn to a method of providing stem cells to tissue of a subject, classified in A61K 35/50.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related placental products with a chorionic membrane. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally and structurally.  Invention I does not require the presence of a cryopreservation .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct structurally and functionally.  For example, Invention I does not require a cryopreservation medium which is required in Invention III.  Unlike Invention I, Invention III requires that the product be substantially free of both vascularized tissue and trophoblast cells.  Invention III also requires the presence of a reticular and stromal layer.    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions Invention I and Invention IV are directed to related placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant are distinct structurally.  For example, Invention I requires a chorionic membrane that is free of macrophage cells.  Invention IV just mentions a placental product with a high viability of mesenchymal stem cells which is not a requirement of Invention I.  Furthermore, it is unclear in Invention IV if a chorionic membrane is present or not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention I and V are directed to related placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct structurally.  For example, Invention I requires the presence of a chorionic membrane that is depleted of macrophage cells; however, it is not clear in Invention V if a chorionic membrane is even required.  Invention V requires that the placental product have fibroblast cells with a significant level of viability which is not even a requirement of Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use are distinct structurally.  Invention II can contain vascularized tissue.  Invention III requires a product that is substantially free of vascularized tissue and the chorionic membrane must have a reticular layer and a stromal layer, features not required in Invention II.     Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and IV are directed to related placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct structurally.  Invention II requires a chorionic membrane with cryopreservation medium; however, IV just requires a placental product with a mesenchymal viability in the range of 40-70%.  Invention IV does not even require a chorionic membrane or a cryopreservation medium.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


II and V are directed to related placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct structurally.  For example, Invention II definitely requires a chorion with a cryopreservation medium; this is not even a requirement of Invention V.  Invention V requires a placental product with fibroblast cells having a viability of 40-70% which is not required in Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and IV are directed to related placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct structurally.  The placental product of III includes a chorionic membrane, cryopreservation medium, and a reticular layer and stromal layer.  However, the placental product of Invention IV does not necessarily require a chorionic membrane.  The invention of IV requires that at least 40% to 70% of mesenchymal stem cells remain viable.  However, this is not a requirement of the .    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions III and V are directed to related placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are structurally distinct.  For example, Invention III requires the presence of a chorionic membrane with a recticular layer and a stromal layer with viable therapeutic cells.  The chorionic membrane must also be “substantially free” of vascularized tissue.  None of these limitations exist in Invention V; Invention V isn’t even required to have a chorionic membrane.  Invention V requires that its placental product have fibroblast cells where the viability range is between 40-70%.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions IV and V are directed to related placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant are distinct structurally.  Invention IV requires that its placental product have a mesenchymal viability amount between 40-70% which is not required in Invention V.  Invention V requires that its placental product have a number of viable fibroblast cells within the range of 40-70% which is not required in Invention IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I-V and Inventions VI-XII are related as products and processes of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the products can be distinguished from the processes structurally and functionally.  Inventions I-V are placental products which can be used to conduct in-vitro studies and not used in the treatments of Inventions VI-XII.  Furthermore, Inventions VI-XII can use different placental products than the instant ones claimed in I-V.  For examples, Inventions VI-XII can use fresh placental products with no cryopreservatives and can include therapeutic cells which are not native to the chorionic membrane to carry out the therapeutic methods.


Inventions VI and VII are directed to related methods of using placenta as a therapeutic treatment. The related inventions are distinct if: (1) the inventions as are distinct functionally.  For example, Invention VI treats tendons and ligaments, not necessarily graft material.  Invention VII treats tissue grafts which are not necessarily used in the ligament or tendon area.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions VI and Invention VIII are directed to related methods of using placental material in therapeutic processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention VI is a treatment specifically designed for tendons and ligaments; Invention VIII does not necessarily require that its treatment be used on tendons/ligaments.  Invention VIII requires that its treatment be used to inhibit fibrosis or adhesion at a wound site which is not a requirement of Invention VI.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention VI and Invention IX are directed to related methods of therapeutic treatment using placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  For example, Invention VI is a treatment targeted towards ligament/tendon surgery; Invention IX does not require that its procedure be done on ligaments and/or tendons.  Invention IX is a method of promoting migration or proliferation at the site of one cell type in a wound; Invention VI does not require that such a therapy be used at a pre-existing wound site.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Invention VI and Invention X are directed to related methods treatment with a placental product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.  Invention VI is specifically geared towards treating tendons and ligaments; however, Invention X targets the extracellular matrix.  Thus, they inventions are distinct because they target two distinct regions of the body.  Furthermore, the inventions as 

Inventions VI and Invention XI are directed to related methods of treating an individual using placental material. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention VI involves a treatment which targets tendons and ligaments; however, Invention XI does not necessarily have to target tendons and ligaments.  Invention XI targets wounds and can delivery growth factors/chemotactic factors to a site of injury.  Invention VI does not require that growth factors/chemotractic factors be delivered to a pre-existing wound site.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.



Inventions VI and XII are directed to related methods of administering placental products for therapeutic purposes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap are distinct functionally.  Invention VI is a therapeutic treatment designed to target tendons and ligaments; however, Invention XII is not required to treat tendons and/or ligaments.  Invention XII requires the delivery of stem cells; Invention VI does not specifically state that viable stem cells are delivered.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions VII and VIII are directed to related methods of treating individuals with placental therapies. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention VII involves applying the placental product to a graft; Invention VIII does not include attaching its placental product to graft material.  Invention VIII is a method of treating fibrosis or adhesion at a wound site; Invention VII does not involve treating fibrosis and/or adhesion and does not even require that the treatment occur at a wound site.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions Invention VII and Invention IX are directed to related methods of treating individuals with placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.  Invention VII is directed towards adding placental product material to graft material; however, Invention IX does not require additional graft material be included.  Invention IX is directed to a method of promoting migration or proliferation of at least one cell type in a wound; Invention VII does not require treatment at a pre-existing wound site.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions VII and X are directed to related methods of treatment with placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.  Invention VII is directed towards adding placental product material to graft .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions VII and XI are directed to related methods of treatment with placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.    Invention VII is directed towards adding placental product material to graft material; however, Invention XI does not specifically require attachment to additional graft material.  Invention XI provides an important factor to a wound area; however, Invention VII does not require treatment at a wound site specifically.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions VII and XII are directed to related methods of treatment using placental material. The related inventions are distinct if: (1) the inventions as claimed are functionally distinct.  Invention VII is directed towards adding placental product material to graft material; however, Invention XII does not require attachment of the placental material to additional graft material.  Invention XII provides stem cells to an individual; Invention VII does not require that stem cells are delivered to the treatment site.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions VIII and IX are directed to related methods of treatment using placental material. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.  Invention VIII is specifically used to inhibit fibrosis or adhesion; however, Invention IX is not required to inhibit fibrosis or adhesion.  Invention IX promotes migration or proliferation of fibroblasts, epithelial cells, or endothelial cells at a wound site; Invention VIII does not require proliferation of these specific cell types.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions VIII and X are directed to related methods of treatment using placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.  Invention VIII is specifically used to inhibit fibrosis or adhesion; however, Invention X does not involve affecting fibrosis and/or adhesion.  Invention X involves reorganization of an extracellular matrix which is not a requirement of Invention VIII.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions VIII and XI are directed to related methods of treatment involving placental material. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.  Invention VIII is specifically used to inhibit fibrosis or adhesion; however, Invention XI does not require that fibrosis/adhesion be affected.  Invention XI requires delivery of factors to a wound of a subject.  However, Invention VIII does not require the .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions VIII and XII are directed to related methods of treating using placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.  Invention VIII is specifically used to inhibit fibrosis or adhesion; however, this is not required in Invention XII.  Invention XII states that stem cells are delivered; however, this is not a requirement of Invention VIII.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IX and X are directed to related therapeutic delivery methods of placental material. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions IX and XI are directed to related methods of treatment using placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.  Invention IX involves methods of promoting cells such as fibroblasts, epithelial cells, and/or endothelial cells at wound sites; Invention XI does not require specifically increasing the presence of such cells as fibroblasts, epithelial cells, endothelial cells.  Invention XI provides factors to wound sites; Invention IX does not require delivery of such factors to the wound site.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.



IX and XII are directed to related therapeutic treatment methods using placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.    Invention IX involves methods of promoting cells such as fibroblasts, epithelial cells, and/or endothelial cells at wound sites; Invention XII does not require the proliferation of such cells.  Invention XII requires the delivery of stem cells to the tissue of the subject; Invention IX does not require the delivery of therapeutic stem cells.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Inventions X and XI are directed to related therapeutic treatment methods using placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct functionally.  Invention X involves the reorganization of an extracellular matrix; this is not a requirement of Invention XI.  Invention XI involves the delivery of factors to a wound area which is not required in Invention X.  Furthermore, the inventions as claimed do not 

Inventions X and XII are directed to related therapeutic treatment methods using placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.   Invention X involves the reorganization of an extracellular matrix; this is not a requirement of Invention XII.  Invention XII requires the administration of stem cells which is not a requirement of Invention X.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions XI and XII are directed to related therapeutic treatment methods using placental products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are functionally distinct.  Invention XI involves the delivery of factors to a wound site which is not required in Invention XII.  Invention XII requires the administration of stem cells which is .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The placental products differ significantly structurally and have distinct components and features.  For example, some require cryopreservation medium and some do not.  Some of the placental products require the presence of specific layers and some placental products require the absence of other components such as vascularized tissue.  The method claims differ functionally as well since they target different areas of the body and deliver different components to the body.  The searches for each invention would not be coextensive.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLAINE LANKFORD/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        
LAUREN K. VAN BUREN
Examiner
Art Unit 1632